Case 9:17-cv-81261-WPD Document 97-5 Entered on FLSD Docket 04/03/2019 Page 1 of 4




                                      EXHIBIT E
                            All-Tag Corporation v. Checkpoint Systems, Inc.
                                                     Case No. 17-cv-81261
Case 9:17-cv-81261-WPD Document 97-5 Entered on FLSD Docket 04/03/2019 Page 2 of 4
Case 9:17-cv-81261-WPD Document 97-5 Entered on FLSD Docket 04/03/2019 Page 3 of 4
Case 9:17-cv-81261-WPD Document 97-5 Entered on FLSD Docket 04/03/2019 Page 4 of 4
